DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 8, 9, 12 and 17-22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu, et al. (US 2020/0098808).
Regarding claim 1, Wu discloses “preparing an electronic device (Fig. 2, ref.  200) in which a first substrate (Fig. 2, ref.# 206) and a second substrate (Fig. 2, ref.# 224) have been joined and coupling the electronic device to a package member (Fig. 2, ref.# 104), wherein the first substrate (Fig. 2, ref.# 206) includes a front surface on a side of the second substrate, a back surface on an opposite side of the front surface, and a first side surface between an edge portion of the front surface and an edge portion of the back surface (Fig. 2, ref.# 206), the second substrate includes a first main surface on a side of the first substrate, a second main surface on an opposite side of the first main surface (Fig. 2, ref.# 224), and a second side surface between an edge portion of the first main surface and an edge portion of the second main surface, the package member includes a first portion (Fig. 2, ref.# 104: wider section) that includes 
Regarding claim 2, Wu discloses “wherein the preparing the electronic device includes preparing a first wafer which includes a portion corresponding to the first substrate, preparing a second wafer which includes a portion corresponding to the second substrate, joining the first wafer and the second wafer, and dividing the first wafer and the second wafer after the joining.”  (paragraphs 0013, 0015; Fig. 18, ref.# 1814)
Regarding claim 3, Wu discloses “wherein the preparing the electronic- 25 - 10200767US01 /P220-0666US device includes preparing a wafer which includes a portion corresponding to the first substrate, dividing the wafer to form the first substrate, and joining the first substrate and the second substrate after the dividing.” (paragraphs 0013, 0015; Fig. 18, ref.# 1814)
Regarding claim 4, Wu discloses “wherein the dividing includes making an incision on the wafer which includes the portion corresponding to the first substrate by a dicing method and dividing the wafer by an external force after the making the incision.” (paragraphs 0013, 0015; Fig. 18, ref.# 1814)


Regarding claim 9, Wu discloses “an electronic device in which a first substrate (Fig. 2, ref.# 206) and a second substrate (Fig. 2, ref.# 224) have been joined and a package member (Fig. 2, ref.# 104),- 26 - 10200767US01 /P220-0666USwherein the first substrate includes a front surface on a side of the second substrate, a back surface on an opposite side of the front surface, and a side surface between an edge portion of the front surface and an edge portion of the back surface, the second substrate includes a first main surface on a side of the first substrate, a second main surface on an opposite side of the first main surface, and a side surface between an edge portion of the first main surface and an edge portion of the second main surface, the package member includes a first portion that includes an opening and a second portion that is arranged at a position which does not overlap the opening, and a portion of the second substrate is positioned between the opening and a first region of the first substrate, another portion of the second substrate is positioned between the first portion and a second region of the first substrate, and the side surface of the first substrate is in contact with the second portion.” (See Figure 2 – see rejection to claim 1 above)
Regarding claim 12, Wu discloses “comprises a package member (Fig. 2, ref.# 104) and an electronic device which includes a silicon substrate (Fig. 2, ref.# 206), 
Regarding claim 17, Wu discloses “wherein one of a photoelectric conversion element and an organic EL element is arranged on the electronic device.” (Fig. 2, ref.# 214)
Regarding claim 18, Wi discloses “wherein the opening is positioned between the optical member (Fig. 2, ref.# 108) and the electronic device (Fig. 2, ref.# 206, 214, 224), and the optical member is fixed on the package member (Fig. 2, ref.# 104).”
Regarding claim 19, Wu discloses “wherein the optical member is a prism.” (paragraph 0018, line 11)
Regarding claim 20, Wu discloses “an electronic module defined in claim 9; and a circuit device connected to the electronic device.” (paragraph 0013)
Regarding claim 21, Wu discloses “an image capturing device, and an optical sensor, wherein the electronic device is a display device configured to display an image obtained by the image capturing device, the image displayed by the display device can 
Regarding claim 22, wu discloses “an optical module defined in claim 18 and an optical sensor,- 29 - 10200767US01 /P220-0666US wherein the electronic device is a display device configured to display an image, the image displayed by the display device can be observed via the optical member by a user of the device, and the optical sensor detects an eye of the user via the optical member.” (paragraph 0002)

Allowable Subject Matter
Claims 5-7 and 10-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ueda, et al. (US 6,611,302) discloses a first and second substrate with a package member that correspond to the limitations of claim 1.
Huang, et al. (US 2020/0301192) discloses a first and second substrate with a package member that correspond to the limitations of claim 1.
Yoon, et al. (US 2012/0162880) discloses a first and second substrate with a package member that correspond to the limitations of claim 1.
Kojima (US 2010/0309316) discloses a first and second substrate with a package member that correspond to the limitations of claim 1.
Watanabe (US 2009/0115942) discloses a first and second substrate with a package member that correspond to the limitations of claim 1.
Nishikawa, et al. (US 2009/0033824) discloses a first and second substrate with a package member that correspond to the limitations of claim 1.
Ono (US 2007/0195220) discloses a first and second substrate with a package member that correspond to the limitations of claim 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY FULLER whose telephone number is (571)272-2118. The examiner can normally be reached 8:00 am - 4:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY E FULLER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
January 11, 2022